Citation Nr: 0808996	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1954 to November 
1957.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied a compensable 
evaluation for hearing loss disability.  
 
During the pendency of this appeal, the veteran submitted 
several additional claims, including a claim of entitlement 
to service connection for sinusitis.  However, the record 
before the Board does not demonstrate that the veteran 
perfected appeal of that claim, or any other, after a 
statement of the case was issued.  The claim listed on the 
title page of this decision is the only claim before the 
Board on appeal.

The veteran requested a Board hearing by videoconference.  
The requested hearing was conducted by the undersigned 
Veterans Law Judge in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his videoconference testimony, the veteran stressed 
that the audiologic examination did not provide an accurate 
assessment of his industrial impairment due to hearing loss, 
as he is unable to use his hearing aids.  He explained that 
his treating providers had told him not to wear the hearing 
aids, as the hearing aids would do more harm than good.  The 
January 2004 audiologic examination confirms that the 
veteran's service-connected tinnitus is exacerbated when he 
uses hearing aids.  Because he cannot use his hearing aids, 
he has been reprimanded at work for failing to hear his 
walkie-talkie, among other problems.  

Although the regulations at 38 C.F.R. Part 4 specify that a 
veteran's hearing is to be examined with hearing aids, 
nevertheless, the veteran's speech discrimination was tested 
at a presentation of 60 decibels in the better ear and 65 
decibels in the ear with the higher hearing thresholds.  In 
effect, the veteran's hearing loss has been tested as if 
hearing aids were in use.  The Board may not determine that a 
veteran should be evaluated based on Table VI A, using only 
puretone threshold averages, and the Board may not assign an 
extraschedular evaluation in the first instance, but it 
appears that some adjustment should be made in this case 
because the veteran's service-connected tinnitus impairs his 
ability to use hearing aids to minimize his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
with updated notice of VA's duties to him 
under the VCAA.

2.  The RO should afford the veteran an 
opportunity to provide or identify any 
records relevant to impairment of his 
ability to work due to hearing loss or 
tinnitus, to include statements or records 
from his employer, supervisors, fellow 
employees, and the like.

3.  The veteran's VA clinical records from 
April 2005 to the present MUST be 
associated with the claims file, as well 
as any VA audiologic or clinical records 
which reveal what providers have told the 
veteran not to wear his hearing aids and 
why.

4.  The veteran should be afforded VA 
examination(s) as necessary to ascertain 
the current severity of his hearing loss 
and opinion as to whether or not the 
veteran may use hearing aids or other 
device to minimize the industrial 
impairment due to hearing loss. 

5. The veteran should be afforded VA 
audiologic examination.  The examiner 
should explain the current severity of the 
veteran's hearing loss under the normal 
conditions of his employment.

6.  When the development requested has 
been completed, the evidence should be 
reviewed to ascertain that all evidence 
identified by the veteran has been sought 
and that the veteran has been notified if 
any evidence has not been obtained.  Each 
examination report should be reviewed to 
assure that the report is complete and 
includes all information necessary to 
adjudicate the claim.  After assuring that 
all necessary development, including any 
development raised by the additional 
evidence, has been conducted, the claim 
should be readjudicated, including 
analysis under 38 C.F.R. § 3.321(b).  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished a SSOC and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



